DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 1/27/2022. 
Claims 1, 3, 5, and 7-13 have been amended. The amendments have been fully considered.
Claims 2, 4, and 14-39 have been cancelled.
Claims 1, 3, 5-13, and 40 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022, for disclaiming the terminal part of the statutory term of any patent granted on the instant application extending beyond the expiration date of the full statutory term of any patent granted on Application No. 14262861 has been noted by the examiner. 
However, the examiner notes that the rejection in the non-final Office action dated 9/27/2021 in view of Tee et al. (US 20140325364 A1 corresponding to Application No. 14262861) is supported under 35 USC § 103. Therefore, the terminal disclaimer filed on 1/27/2022 cannot be used to overcome any of the rejections set forth by the non-final Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is being considered by the examiner.
Drawings
The drawings filed on 1/27/2022 are accepted.


Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
In claim 11, the limitation “wherein each record is being different” should be - - wherein each record is different - -.
In claim 12, the limitation “wherein each of row” should be - - wherein each row - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-13, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations recite “the AI model providing: (i) identifying alert templates from unstructured data; (ii) a visual mechanism for configuration of a data ingestion, and uses alert templates to map tokens from the unstructured data to specific one or more event attributes and prompts users with suggested mappings for the remaining templates, where the resulting AI model is used to take unstructured data and create operationally useful events ().”
The specification, as filed, lacks support for the claimed limitations. Instead, paragraph [0367] recites that “the visual creation of training data” and not the AI model, as claimed, “provides: (i) identifying alert 'templates' from unstructured data […]; (ii) a visual mechanism for configuration of a data ingestion”, where, the “visual tool”, and not the AI model, as claimed, “uses alert 'templates' to map tokens from the unstructured data to specific event attributes and prompts users with suggested mappings for the remaining templates”.
The examiner suggests amending the limitations as follows: “the visual creation tool provides:”.
Regarding claims 3, 5-13, and 40, the claims invoke, by reference, all of the limitations of claim 1. Therefore, claims 3, 5-13, and 40 are rejected for the same reasons as set forth in claim 1, above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-13, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim  1, the limitations recite, in line 5, “a first engine that executes an artificial intelligence (Al)” (underline for emphasis). However, claim 1 recites, in line 1, “A system that executes artificial intelligence”. Therefore, there is improper antecedent basis for the term “artificial intelligence” of claim 1, line 5.
Claim 1 further recites “creating a structured event or scraped structured event records from unstructured and semi-structured log messages”. It’s unclear if the limitation should be interpreted as “creating a structured event records from unstructured and semi-structured log messages or creating scraped structured event records from unstructured and semi-structured log messages” or as “creating scraped structured event records from unstructured and semi-structured log messages or creating a structured event” (where the structured event is not created from unstructured and semi-structured log messages).
For examination purposes, the limitation has been interpreted as “creating a structured event records from unstructured and semi-structured log messages or creating scraped structured event records from unstructured and semi-structured log messages”.
Claim 1 further recites, at line 17, “train an artificial intelligence model (AI)”. However, claim 1 recites, in line 5, “artificial intelligence (AI)”. Therefore, the term (AI) is used to both describe an artificial intelligence model and artificial intelligence. Therefore, there is improper antecedent basis for the abbreviation “AI”.
Claim 1 further recites “the AI model providing: (i) identifying alert templates from unstructured data; (ii) a visual mechanism for configuration of a data ingestion, and uses alert templates to map tokens from the unstructured data to specific one or more event attributes and prompts users with suggested mappings for the remaining templates”. It’s unclear how or what is meant by an AI model “providing” “identifying alert templates”, “a visual mechanism for configuring data ingestion”, and “uses alert templates to map tokens from the unstructured data to specific one or more event attributes and prompts users with suggested mappings for the remaining templates”. As explained above, it appears that the limitation was intended to recite “the visual creation tool provides: (i) identifying alert templates from unstructured data; (ii) a visual mechanism for configuration of a data ingestion, and uses alert templates to map tokens from the unstructured data to specific one or more event attributes and prompts users with suggested mappings for the remaining templates”. The limitations also appear to be tied to intended use limitations (see claim interpretation below).
Claim 1 further recites “tool to create labelled training data suitable to train an artificial intelligence model […] where the resulting AI model is used to take unstructured data and create operationally useful event”. It’s unclear what type of data is “suitable” for training an AI model to create an “operationally useful event”. That is, the boundaries of what is an “useful” event and what is not an “useful” event are not described by the specification, therefore, it is unclear what the AI model actually is or performs, and as such what type of data is “suitable” for creating such model is also undefined. 
For examination purposes, “training data suitable to train an artificial intelligence model” has been interpreted as any data. 
Regarding claims 3, 5-13, and 40, the claims invoke, by reference, all of the limitations of claim 1. Therefore, claims 3, 5-13, and 40 are rejected for the same reasons as set forth in claim 1, above.
Additionally, regarding claim 13, the limitations recite “presents new data in a manner that enables users to find relevant information”. It’s unclear what “relevant” information comprises and what the boundaries for “enabling” a user to find that “relevant information” are.
For examination purposes, the limitation has been interpreted as “presents new data enabling users to find information”, where enabling users to find information is a intended use limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5-8 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim  5, the limitations recite “The system of claim 4”. However, claim 4 has been cancelled. Therefore, claim 5 fails to include the limitations of claim 4. For examination purposes, the claim has been interpreted as depending from claim 1.
Regarding claim  6, the claim invokes, by reference, all of the limitations of claim 5. Therefore, claim 6 is rejected for the same reasons as set forth in claim 5, above.
Regarding claim  7, the limitations recite “The system of claim 2”. However, claim 2 has been cancelled. Therefore, claim 7 fails to include the limitations of claim 2. For examination purposes, the claim has been interpreted as depending from claim 1.
Regarding claim  8, the claim invokes, by reference, all of the limitations of claim 7. Therefore, claim 8 is rejected for the same reasons as set forth in claim 7, above.
Regarding claim  40, the limitations recite “The system of claim 39”. However, claim 39 has been cancelled. Therefore, claim 40 fails to include the limitations of claim 39. For examination purposes, the claim has been interpreted as depending from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
In claim 1, the limitations “to create labelled training data suitable to train an artificial intelligence model (AI)” and “where the resulting AI model is used to take unstructured data and create operationally useful events” have been interpreted as intended use limitations because the limitations describe what the visual creation tool is used for and what the AI model is used for. 
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. In the response filed, applicant argues, in substance:
a) In pages 5-6 of the response filed, applicant argues that none of the cited references teach or disclose the limitations of “provide a visual creation tool to create labelled training data suitable to train an artificial intelligence model (AI), the AI model providing: (i) identifying alert templates from unstructured data; (ii) a visual mechanism for configuration of a data ingestion, and uses alert templates to map tokens from the unstructured data to specific one or more event attributes and prompts users with suggested mappings for the remaining templates, where the resulting AI model is used to take unstructured data and create operationally useful events”
In response to argument (a), the examiner respectfully disagrees. 
Tee et al. (US 20140325364 A1) discloses that the system provides a visual creation tool (¶[0070], "In one embodiment, illustrated in FIGS. 3(a), 3(b) and 3(c) dashboards associated with a situational room 18 are created from the clusters of events. As non-limiting examples, the dashboards allow entities and/or people to manipulate messages/events from infrastructure, alerts or events").
As explained in the claim interpretation, above, the remaining limitations have been interpreted as intended use limitations. The dashboards of Tee, FIGS. 3(a), 3(b) and 3(c), provide sufficient information to train an AI model, such as for example, tokens and event attributes (see paragraph [0384] defining tokens (e.g. a source) and paragraphs [0385]-[0386] defining attributes (e.g. severity and description) in the present application, and Figs. 3a and 3b, paragraphs [0071] and [0072] of Tee, in which the dashboard present information such as source, severity, description, etc. which is data that can be used to train an AI model.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-13, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tee et al. (US 20140325364 A1, hereinafter Tee) in view of Debnath et al. (US 20180165147 A1, hereinafter Debnath).
Regarding claim 1, Tee discloses a system (¶[0047], an engine), comprising: 
a processor (¶[0047], the engine includes "a processor"); 
a memory coupled to the processor (¶[0047], the engine includes "a memory" coupled to the processor); 
a first engine capable of creating a structured event or scraped structured event records from log messages (¶[0074], "An alert engine 20 receives the events and creates alerts that are mapped into a matrix "M" of events, as illustrated in FIG. 4 and as more fully explained hereafter. As a non-limiting example, M.sub.ik is the matrix of events"; ¶[0063], "An event is anything that happens, or is contemplated as happening in message form or event form relating to infrastructure. An event can include a time stamp, and a name for the entity changing state"); 
an extraction engine in communication with a managed infrastructure (¶[0065], "The system 10 is an event clustering system 10 that includes an extraction engine 12 in communication with an infrastructure 14"; ¶[0067], "The extraction engine 12 receives infrastructure 14 data and produces events"; ¶[0074], "An alert engine 20 receives the events and creates alerts");
a signaliser engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine (¶[0075], "A sigalizer engine 22 includes a plurality of engines as illustrated in FIG. 5. As non-limiting examples, an NMF engine 24, a k-means clustering engine 26 and a topology proximity engine 28 are provided"), 
the signaliser engine inputting a list of devices and a list a connection between components or nodes in the managed infrastructure (¶[0079], "the topology engine 28 inputs a list of devices and a list of hops, where hop is a connection between components or nodes in the infrastructure 14"), 
the signaliser engine determining one or more common characteristics and produces one or more clusters of events (¶[0075], "the sigalizer engine 22 determines one or more steps from events and produces clusters relating to the alerts and or events"; ¶[0076], "The sigalizer engine 22 determines sigalizer common steps to ascertain how many clusters to extract from events. Membership in a cluster indicates a common factor, which can be a failure or an actionable problem in the infrastructure 14") and 
wherein in response to operations by the first engine, the extraction engine and the signaliser engine the system provides a visual creation tool (¶[0070], "In one embodiment, illustrated in FIGS. 3(a), 3(b) and 3(c) dashboards associated with a situational room 18 are created from the clusters of events. As non-limiting examples, the dashboards allow entities and/or people to manipulate messages/events from infrastructure, alerts or events").
Tee does not disclose that the system executes artificial intelligence for unstructured data; that the first engine executes an artificial intelligence (Al) that is a trained computer process; that the log messages are unstructured and semi-structured log messages.
Debnath discloses a system executes artificial intelligence for unstructured data comprising: a first engine executes an artificial intelligence (Al) that is a trained computer process (¶[0073], a system that "can automatically learn patterns from a set of history logs and latter these patterns for parsing new logs" (AI, or trained process, because it learns and uses what it learns from old logs to parse new logs)); and
that the log messages are unstructured and semi-structured log messages (¶[0003], "A log is a semi-structured/unstructured record which carries operational information").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tee in view of Debnath so that the system executes artificial intelligence for unstructured data comprising: a first engine executes an artificial intelligence (Al) that is a trained computer process; and that the that the log messages are unstructured and semi-structured log messages.
One of ordinary skill in the art would have been motivated because it would simplify log analysis for logs "generated by large-scale systems" (Debnath, suggested, ¶[0003] and ¶[0020]).
Regarding claim 3, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, further comprising: a manager that provides for the occurred event one or more of: an indication of: what the event was, what generated the event, a source of the event (); and a host device or host application that generated the event (Tee, ¶[0063], "An event can include a time stamp, and a name for the entity changing state"; ¶[0065], "data is selected from at least one of, time, source a description of the event, textural or numerical values indicating a state of the infrastructure 14"; ¶[0066], the data is extracted "from the event messages").
Regarding claim 5, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein an event is from one or more of: a database; and an application (Tee, ¶[0064], "clustering events are received from an infrastructure 14"; ¶[0065], "infrastructure 14 includes, computers, network devices, appliances, mobile devices, applications, connections of any of the preceding").
Regarding claim 6, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 5, above, wherein a plurality of different attributes describes the event to denote a problem that has occurred (Tee, ¶[0065], "infrastructure 14 generates data that includes attributes. As a non-limiting example, the data is selected from at least one of, time, source a description of the event, textural or numerical values indicating a state of the infrastructure 14. The extraction engine 12 breaks event messages into subsets of messages that relate to failures or errors in the infrastructure 14"; ¶[0066], “data from the event messages").
Regarding claim 7, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein a second field represents a source of the message (Tee, ¶[0063], "An event can include a time stamp, and a name for the entity changing state"; ¶[0065], "data is selected from at least one of, time, source a description of the event, textural or numerical values indicating a state of the infrastructure 14"; ¶[0066], “data from the event messages").
Regarding claim 8, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 7, above, wherein a third field includes severity information (Tee, ¶[0070], “In one embodiment, illustrated in FIGS. 3(a), 3(b) and 3(c) dashboards associated with a situational room 18 are created from the clusters of events"; Fig. 3A, the created dashboard includes a severity field).
Regarding claim 9, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein everything in a file of a stream of managed infrastructure data has the same format (Tee, ¶[0150], “exporting can include converting the place problem walls from clustering messages received from infrastructure 14 data from the one or more second data sources into data structures that are compatible with the graphic file format. In one embodiment, this can include converting using an external interface adapter. A graphic file format can be a short web format that allows a software to access the one or more first data ranges").
Regarding claim 10, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein each of a row of alerts in a set of rows represents an unstructured message (Tee, ¶[0077], “common sigalizer steps are designated as M.sub.ij, where i are unique events and are the rows of M"; ¶[0079], "An alert engine 20 receives the clustering events" (i.e. the events are transmitted as messages) - from the combination of Tee and Debnath, the events are unstructured (Debnath, ¶[0003], "A log is a semi-structured/unstructured record which carries operational information")).
Regarding claim 11, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein each record is being different than a format of the semi-structured event (Tee, ¶[0074], "An alert engine 20 receives the clustering events and creates alerts that are mapped into a matrix "M" of clustering events, as illustrated in FIG. 4 and as more fully explained hereafter. As a non-limiting example, M.sub.ik is the matrix of clustering events"; ¶[0077], "K is the number obtained from the common sigalizer steps. As a non-limiting example, common sigalizer steps are designated as M.sub.ij, where i are unique events and are the rows of M, j represents the time buckets in M. A value for M.sub.ij equals the number of occurrences of event i in time bucket j. This is the common input to the sigalizer engines 22" (note that this is a semi-structured format, as a fully structured format would include further dividing each element of the event into individual fields of data, e.g., So as to make them searchable, as known in the art. In the case of Tee, a single event (i.e. all of its information) is mapped to a single row. Also, since this is the input to the signaliser engine, it is a message)).
Regarding claim 12, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 10, above, wherein each of row in the set of rows represents a different type of message (Tee, ¶[0074], "An alert engine 20 receives the clustering events and creates alerts that are mapped into a matrix "M" of clustering events, as illustrated in FIG. 4 and as more fully explained hereafter. As a non- limiting example, M.sub.ik is the matrix of clustering events"; ¶[0077], "K is the number obtained from the common sigalizer steps. As a non-limiting example, common sigalizer steps are designated as M.sub.ij, where i are unique events").
Regarding claim 13, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein the system provides program instructions that enable the system to modify the unstructured data with aid from a human and presents new data in a manner that enables users to find relevant information (Debnath, ¶[0036], "The computing node 210 receives heterogeneous logs from the set of computing nodes 220"; ¶[0073], "the parser of the present invention can work in unsupervised fashion. It does not need any prior knowledge of the log structures (or format), and can handle heterogeneous logs. It can automatically learn patterns from a set of history logs, and latter these patterns for parsing new logs, and if any new logs cannot be parsed using the learned patterns, then it tags them as anomalies" (i.e. [A because the system learns); ¶[0059], "From our experience, we find that pattern editing feature is very useful to users. Given millions of logs, users usually have no clue how/where to start. In contrast, by automatically generating a few patterns from these huge logs, users can easily find some clues about a system's underlying behaviors, and they can edit these patterns to incorporate their domain knowledge").
Regarding claim 40, the combined system of Tee and Debnath discloses the invention substantially as applied to claim 1, above, wherein system allows a user to create manual overrides for log messages (Debnath, ¶[0057], "At step 403, incorporate domain knowledge. In an embodiment, we can automatically generate patterns (step 303). However, these patterns may not always meet user needs. In addition, users may want to generate patterns from one system, and later want to apply them to a different system with some modifications. A user may even want to delete some patterns or add new patterns or edit data types. To provide flexibility to users, we allow users to edit automatically generated patterns").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Devanathan et al. (US 2018/0260860 A1), which discloses  a visual creation tool to create labelled training data suitable to train an artificial intelligence model (AI) (¶[0038], "Analysis of Reviews Using Sentiment Engine"; ¶[0039], "This step converts the unstructured data of reviews into structured data, that can be used for the visualization"; ¶[0049], "here are several steps in processing of reviews and a brief summary of the stages in pipeline is"; ¶[0055], "Creation of sentiment and aspect lexicons—Aspect based sentiment analysis on user reviews is carried out using machine learning and natural language processing. Supervised machine learning algorithms needs labelled data for training. The steps to generate labelled training data in semi-supervised setting are as below:"; ¶[0056], "Extraction of keywords for all sentiment and aspect classes from reviews to build lexicon files. These lexicons are used to do data annotation in reviews"; ¶[0061], "Data annotation (labelling) using above keywords—These lexicons are used for every class to annotate the review sentences").
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446